DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 4/29/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya (US PGPub 20200135531, hereinafter referred to as “Sekiya”) in view of Migiyama et al. (US PGPub 2021/0028026, hereinafter referred to as “Migiyama”).
Sekiya discloses the semiconductor method and apparatus substantially as claimed.  See figures 1-9 and corresponding text, where Sekiya shows, in claim 1, a wafer processing method in which a wafer including devices on a front surface side is processed, the wafer processing method comprising: 
a wafer-with-protective-component forming step of forming the wafer (1) with a protective component through sticking the protective component formed of a resin that softens by heat to the front surface side of the wafer by pressing the protective component while heating the protective component (figure 1; [0020]); and 
a grinding step of holding the wafer with the protective component by a holding surface of a chuck table and grinding a back surface side of the wafer until a thickness of the wafer becomes an intended finished thickness (figure 1; [0020]), 
wherein, in the grinding step, the thickness of the protective component measured in the thickness measurement step is subtracted from a total thickness of the wafer with the protective component to calculate the thickness of the wafer, and the back surface side of the wafer is ground.

Sekiya fails to show, in claim 1, a thickness measurement step of measuring a thickness of the protective component in the wafer with the protective component; 

Sekiya fails to explicitly show, in claim 1, wherein, in the grinding step, the thickness of the protective component measured in the thickness measurement step is subtracted from a total thickness of the wafer with the protective component to calculate the thickness of the wafer, and the back surface side of the wafer is ground. 

However, Sekiya teaches a grinding apparatus (60) used for the conventionally known purposes creating a uniform thickness and a flat surface for front and back side surfaces, respectively of the wafer. ([0002]) 
 
Migyama teaches, in claim 1, a similar semiconductor method that includes a thickness measurement step of measuring a thickness of the protective component in the wafer with the protective component (figure 1; [0039]). In addition, Migyama provides the advantages of reducing variations of the thickness of a resin to coat a wafer. ([0004])
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate a thickness measurement step of measuring a thickness of the protective component in the wafer with the protective component; wherein, in the grinding step, the thickness of the protective component measured in the thickness measurement step is subtracted from a total thickness of the wafer with the protective component to calculate the thickness of the wafer, and the back surface side of the wafer is ground, in the method of Sekiya, according to the teachings of Migyama, with the motivation of reducing variations of the thickness of a resin to coat a wafer.
In addition, it would have been obvious to determine thickness a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), 

	
Sekiya on view of Migyama shows, in claim 2, wherein the protective component used in the wafer-with-protective-component forming step is a sheet of a single-wafer system formed by pressing a thermoplastic resin that softens by heat while heating the thermoplastic resin (figure 1; [0020]).

Sekiya shows, in claim 3, a protective component sticking apparatus that sticks a protective component to a front surface side of a wafer including devices on the front surface side, the protective component sticking apparatus comprising: 
a protective component sticking unit (10) that has a support table (10A) and a pressing body (30) and forms the wafer (1) with the protective component (21) through sticking the protective component formed of a resin (21) that softens by heat to the front surface side of the wafer (1) by pressing the protective component against the front surface side of the wafer while heating the protective component with use of the pressing body and the support table (figures 3-6; [0022-0034]) 

Sekiya fails to show, in claim 3, thickness measuring unit that has a thickness measuring instrument and measures a thickness of the protective component in the wafer with the protective component; and 
a transmitting part for transmitting information on the thickness of the protective component measured by the thickness measuring unit to an external of the protective component sticking apparatus.

Migyama teaches, in claim 1, a similar semiconductor method that includes a thickness measurement step of measuring a thickness of the protective component in the wafer with the protective component (figure 1; [0039]). In addition, Migyama provides the advantages of reducing variations of the thickness of a resin to coat a wafer. ([0004])
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate thickness measuring unit that has a thickness measuring instrument and measures a thickness of the protective component in the wafer with the protective component; and 
a transmitting part for transmitting information on the thickness of the protective component measured by the thickness measuring unit to an external of the protective component sticking apparatus, in the method of Sekiya, according to the teachings of Migyama, with the motivation of reducing variations of the thickness of a resin to coat a wafer.  In addition, it would have been obvious to determine thickness a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), 

Sekiya shows, in claim 4, a processing apparatus comprising: 
a protective component sticking apparatus that sticks a protective component to a front surface side of a wafer including devices on the front surface side  (figures 3-6; [0022-0034]); and 
a grinding apparatus that grinds the wafer for which the protective component has been stuck to the front surface side (figure 9; [0041-0043]), 
wherein the protective component sticking apparatus includes a protective component sticking unit that has a support table and a pressing body and forms the wafer with the protective component through sticking the protective component formed of a resin that softens by heat to the front surface side of the wafer by pressing the protective component against the front surface side of the wafer while heating the protective component with use of the pressing body and the support table (figures 3-6; [0022-0034]), 
the grinding apparatus, 
the grinding apparatus (60) includes a chuck table (50) that holds the wafer (1) with the protective component (22), a grinding unit that has a circular columnar spindle and a circular annular grinding wheel (65) mounted on a lower end part of the spindle and grinds a back surface side of the wafer with the front surface side held by the chuck table (figure 9; [0041-0043]), and 
a grinding feed unit that executes grinding feed of the grinding unit toward the chuck table (figure 9; [0041-0043]), 
the processing apparatus further includes a control part that has a processor and controls operation of the grinding feed unit (figure 9; [0041-0043]), 
the control part has a recording part in which the information on the thickness of the protective component measured by the thickness measuring unit, information on a total thickness of the wafer with the protective component, and information on an intended finished thickness of the wafer after grinding are recorded, and 
the control part calculates a thickness of the wafer by subtracting the thickness of the protective component from the total thickness of the wafer with the protective component, and the control part controls the operation of the grinding feed unit to grind the back surface side of the wafer and grind the wafer until the thickness of the wafer reaches the intended finished thickness.

Sekiya fails to show, in claim 4, a thickness measuring unit that has a thickness measuring instrument and measures a thickness of the protective component in the wafer with the protective component, and 
a transmitting part for transmitting information on the thickness of the protective component measured by the thickness measuring unit to grinding apparatus; the control part has a recording part in which the information on the thickness of the protective component measured by the thickness measuring unit, information on a total thickness of the wafer with the protective component, and information on an intended finished thickness of the wafer after grinding are recorded, and 
the control part calculates a thickness of the wafer by subtracting the thickness of the protective component from the total thickness of the wafer with the protective component, and the control part controls the operation of the grinding feed unit to grind the back surface side of the wafer and grind the wafer until the thickness of the wafer reaches the intended finished thickness.


However, Sekiya teaches, in claim 4, a grinding apparatus (60) used for the conventionally known purposes creating a uniform thickness and a flat surface for front and back side surfaces, respectively of the wafer. ([0002]) 
.

Migyama teaches, in claim 4, a similar semiconductor method that includes a thickness measurement step of measuring a thickness of the protective component in the wafer with the protective component (figure 1; [0039]). In addition, Migyama provides the advantages of reducing variations of the thickness of a resin to coat a wafer. ([0004])
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate , a thickness measuring unit that has a thickness measuring instrument and measures a thickness of the protective component in the wafer with the protective component, and 
a transmitting part for transmitting information on the thickness of the protective component measured by the thickness measuring unit to grinding apparatus; the control part has a recording part in which the information on the thickness of the protective component measured by the thickness measuring unit, information on a total thickness of the wafer with the protective component, and information on an intended finished thickness of the wafer after grinding are recorded, and 
the control part calculates a thickness of the wafer by subtracting the thickness of the protective component from the total thickness of the wafer with the protective component, and the control part controls the operation of the grinding feed unit to grind the back surface side of the wafer and grind the wafer until the thickness of the wafer reaches the intended finished thickness.
, in the method of Sekiya, according to the teachings of Migyama, with the motivation of reducing variations of the thickness of a resin to coat a wafer.  In addition, it would have been obvious to determine thickness a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             September 10, 2022